

114 S2717 RS: Dam Repairs and Improvements for Tribes Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 686114th CONGRESS2d SessionS. 2717[Report No. 114–382]IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Barrasso (for himself, Mr. McCain, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsNovember 17, 2016Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the safety and address the deferred maintenance needs of Indian dams to prevent flooding
			 on Indian reservations, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Dam Repairs and Improvements for Tribes Act of 2016 or the DRIFT Act of 2016.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—INDIAN DAM SAFETY DEFERRED MAINTENANCE FUNDSSubtitle A—High-Hazard FundSec. 101. Establishment.Sec. 102. Deposits to Fund.Sec. 103. Expenditures from Fund.Sec. 104. Investments of amounts.Sec. 105. Transfers of amounts.Sec. 106. Termination.Subtitle B—Low-Hazard FundSec. 111. Establishment.Sec. 112. Deposits to Fund.Sec. 113. Expenditures from Fund.Sec. 114. Investments of amounts.Sec. 115. Transfers of amounts.Sec. 116. Termination.TITLE II—REPAIR, REPLACEMENT, AND MAINTENANCE OF CERTAIN INDIAN DAMSSubtitle A—Program EstablishmentSec. 201. Repair, replacement, and maintenance of certain Indian dams.Sec. 202. Eligible dams.Sec. 203. Requirements and conditions.Sec. 204. Tribal consultation and user input.Sec. 205. Allocation among dams.Subtitle B—ManagementSec. 211. Tribal Safety of Dams Committee.Sec. 212. Indian dam surveys.Sec. 213. Flood plain management pilot program.Sec. 214. Tribal Partnership Program.Sec. 215. Cost-sharing for Indian tribes. 2.DefinitionsIn this Act:
			(1)Dam
 (A)In generalThe term dam has the meaning given the term in section 2 of the National Dam Safety Program Act (33 U.S.C. 467).
 (B)InclusionsThe term dam includes any structure, facility, equipment, or vehicle used in connection with the operation of a dam.
 (2)FundThe term Fund means, as applicable—
 (A)the High-Hazard Indian Dam Safety Deferred Maintenance Fund established by section 101; or (B)the Low-Hazard Indian Dam Safety Deferred Maintenance Fund established by section 111.
 (3)High hazard potential damThe term high hazard potential dam means a dam assigned to the significant or high hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333).
			(4)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (5)Low hazard potential damThe term low hazard potential dam means a dam assigned to the low hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333).
 (6)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, in consultation with the Secretary of the Army.
			IIndian Dam Safety Deferred Maintenance Funds
			AHigh-Hazard Fund
 101.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the High-Hazard Indian Dam Safety Deferred Maintenance Fund, consisting of—
 (1)such amounts as are deposited in the Fund under section 102; and
 (2)any interest earned on investment of amounts in the Fund under section 104.
					102.Deposits to
		Fund
					(a)In
 generalFor each of fiscal years 2017 through 2037, the Secretary of the Treasury shall deposit in the Fund $22,750,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					(b)Availability of
 amountsAmounts deposited in the Fund under subsection (a) shall be used, subject to appropriation, to carry out this Act.
					103.Expenditures
		from Fund
					(a)In
 generalSubject to subsection (b), for each of fiscal years 2017 through 2037, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this Act, not more than the sum of—
 (1)$22,750,000; and (2)the amount of interest accrued in the Fund.
						(b)Additional
 expendituresThe Secretary may expend more than $22,750,000 for any fiscal year referred to in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years.
					104.Investments of amounts
 (a)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
					105.Transfers of amounts
 (a)In generalThe amounts required to be transferred to the Fund under this subtitle shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 106.TerminationOn September 30, 2037— (1)the Fund shall terminate; and
 (2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					BLow-Hazard Fund
 111.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Low-Hazard Indian Dam Safety Deferred Maintenance Fund, consisting of—
 (1)such amounts as are deposited in the Fund under section 112; and
 (2)any interest earned on investment of amounts in the Fund under section 114.
					112.Deposits to
		Fund
					(a)In
 generalFor each of fiscal years 2017 through 2037, the Secretary of the Treasury shall deposit in the Fund $10,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					(b)Availability of
 amountsAmounts deposited in the Fund under subsection (a) shall be used, subject to appropriation, to carry out this Act.
					113.Expenditures
		from Fund
					(a)In
 generalSubject to subsection (b), for each of fiscal years 2017 through 2037, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this Act, not more than the sum of—
 (1)$10,000,000; and (2)the amount of interest accrued in the Fund.
						(b)Additional
 expendituresThe Secretary may expend more than $10,000,000 for any fiscal year referred to in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years.
					114.Investments of amounts
 (a)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
					115.Transfers of amounts
 (a)In generalThe amounts required to be transferred to the Fund under this subtitle shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 116.TerminationOn September 30, 2037— (1)the Fund shall terminate; and
 (2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					IIRepair,
		replacement, and maintenance of certain Indian dams
			AProgram establishment
				201.Repair,
		replacement, and maintenance of certain Indian dams
 (a)In generalThe Secretary shall establish a program to address the deferred maintenance needs of Indian dams that—
 (1)create flood risks or other risks to public or employee safety or natural or cultural resources; and
 (2)unduly impede the management and efficiency of Indian dams. (b)Funding (1)High-hazard fundConsistent with section 102, the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $22,750,000 of amounts in the High-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2037 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in section 202(a).
 (2)Low-hazard fundConsistent with section 112, the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $10,000,000 of amounts in the Low-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2037 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in section 202(b).
 (c)Compliance with dam safety policiesMaintenance, repair, and replacement activities for Indian dams under this Act shall be carried out in accordance with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
					202.Eligible
		dams
 (a)High hazard potential damsThe dams eligible for funding under section 201(b)(1) are Indian high hazard potential dams in the United States that—
 (1)are included in the safety of dams program established pursuant to the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and
 (2)(A)(i)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and
 (ii)are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)); or
 (B)have deferred maintenance documented by the Bureau of Indian Affairs. (b)Low hazard potential damsThe dams eligible for funding under section 201(b)(2) are Indian low hazard potential dams in the United States that, on the date of enactment of this Act—
 (1)are covered under the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and (2)(A)(i)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and
 (ii)are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)); or
 (B)have deferred maintenance documented by the Bureau of Indian Affairs. 203.Requirements and conditionsNot later than 120 days after the date of enactment of this Act and as a precondition to amounts being expended from the Fund to carry out this subtitle, the Secretary, in consultation with representatives of affected Indian tribes, shall develop and submit to Congress—
 (1)programmatic goals to carry out this subtitle that—
 (A)would enable the completion of repairing, replacing, improving, or performing maintenance on Indian dams as expeditiously as practicable, subject to the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);
 (B)facilitate or improve the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam; and
 (C)ensure that the results of government-to-government consultation required under section 204 be addressed; and
 (2)funding prioritization criteria to serve as a methodology for distributing funds under this subtitle that take into account—
 (A)the extent to which deferred maintenance of Indian dams poses a threat to—
 (i)public or employee safety or health; (ii)natural or cultural resources; or
 (iii)the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam;
 (B)the extent to which repairing, replacing, improving, or performing maintenance on an Indian dam will—
 (i)improve public or employee safety, health, or accessibility; (ii)assist in compliance with codes, standards, laws, or other requirements;
 (iii)address unmet needs; or (iv)assist in protecting natural or cultural resources;
 (C)the methodology of the rehabilitation priority index of the Secretary, as in effect on the date of enactment of this Act;
 (D)the potential economic benefits of the expenditures on job creation and general economic development in the affected tribal communities;
 (E)the ability of an Indian dam to address tribal, regional, and watershed level flood prevention needs;
 (F)the need to comply with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);
 (G)the ability of the water storage capacity of an Indian dam to be increased to prevent flooding in downstream tribal and nontribal communities; and
 (H)such other factors as the Secretary determines to be appropriate to prioritize the use of available funds that are, to the fullest extent practicable, consistent with tribal and user recommendations received pursuant to the consultation and input process under section 204.
						204.Tribal
		consultation and user input
 (a)In generalExcept as provided in subsection (b), before expending funds on an Indian dam pursuant to section 201 and not later than 60 days after the date of enactment of this Act, the Secretary shall—
 (1)consult with the Director of the Bureau of Indian Affairs on the expenditure of funds; (2)ensure that the Director of the Bureau of Indian Affairs advises the Indian tribe that has jurisdiction over the land on which a dam eligible to receive funding under section 202 is located on the expenditure of funds; and
 (3)solicit and consider the input, comments, and recommendations of the landowners served by the Indian dam.
 (b)EmergenciesIf the Secretary determines that an emergency circumstance exists with respect to an Indian dam, subsection (a) shall not apply with respect to that Indian dam.
					205.Allocation among dams
 (a)In generalSubject to subsection (b), to the maximum extent practicable, the Secretary shall ensure that, for each of fiscal years 2017 through 2037, each Indian dam eligible for funding under section 202 that has critical maintenance needs receives part of the funding under section 201 to address critical maintenance needs.
 (b)PriorityIn allocating amounts under section 201(b), in addition to considering the funding priorities described in section 203, the Secretary shall give priority to Indian dams eligible for funding under section 202 that serve—
 (1)more than 1 Indian tribe within an Indian reservation; or
 (2)highly populated Indian communities, as determined by the Secretary. (c)Cap on Funding (1)In generalSubject to paragraph (2), in allocating amounts under section 201(b), the Secretary shall allocate not more than $10,000,000 to any individual dam described in section 202 during any consecutive 3-year period.
 (2)ExceptionNotwithstanding the cap described in paragraph (1), if the full amount under section 201(b) cannot be fully allocated to eligible Indian dams because the costs of the remaining activities authorized in section 201(b) of an Indian dam would exceed the cap described in paragraph (1), the Secretary may allocate the remaining funds to eligible Indian dams in accordance with this subtitle.
						(d)Basis of
 fundingAny amounts made available under this section shall be nonreimbursable.
					(e)Applicability
 of ISDEAAThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall apply to activities carried out under this section.
					BManagement
				211.Tribal Safety of Dams Committee
					(a)Establishment of
		committee
 (1)EstablishmentThe Secretary of the Interior shall establish within the Bureau of Indian Affairs the Tribal Safety of Dams Committee (referred to in this section as the Committee).
						(2)Membership
 (A)CompositionThe Committee shall be composed of 15 members, of whom—
 (i)11 shall be appointed by the Secretary of the Interior from among individuals who, to the maximum extent practicable, have knowledge and expertise in dam safety issues and flood prevention and mitigation, of whom not less than 1 shall be a member of an Indian tribe in each of—
 (I)the Intermountain West; (II)the Great Plains;
 (III)the Pacific Northwest; (IV)the Southwest;
 (V)the Southeast; and (VI)the Northeast;
 (ii)2 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Indian Affairs who have knowledge and expertise in dam safety issues and flood prevention and mitigation;
 (iii)1 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Reclamation who have knowledge and expertise in dam safety issues and flood prevention and mitigation; and
 (iv)1 shall be appointed by the Secretary of the Army from among employees of the Corps of Engineers who have knowledge and expertise in dam safety issues and flood prevention and mitigation.
								(B)Nonvoting
 membersThe members of the Committee appointed under clauses (ii) and (iii) of subparagraph (A) shall be nonvoting members.
 (C)DateThe appointments of the members of the Committee shall be made as soon as practicable after the date of enactment of this Act.
							(3)Period of
 appointmentMembers shall be appointed for the life of the Committee.
 (4)VacanciesAny vacancy in the Committee shall not affect the powers of the Committee, but shall be filled in the same manner as the original appointment.
						(5)Initial
 meetingNot later than 30 days after the date on which all members of the Committee have been appointed, the Committee shall hold the first meeting.
 (6)MeetingsThe Committee shall meet at the call of the Chairperson.
 (7)QuorumA majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings.
						(8)Chairperson and
 vice chairpersonThe Committee shall select a Chairperson and Vice Chairperson from among the members.
						(b)Duties of the
		Committee
 (1)StudyThe Committee shall conduct a thorough study of all matters relating to the modernization of the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
 (2)RecommendationsThe Committee shall develop recommendations for legislation to improve the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
 (3)ReportNot later than 1 year after the date on which the Committee holds the first meeting, the Committee shall submit a report containing a detailed statement of the findings and conclusions of the Committee, together with recommendations for legislation that the Committee considers appropriate, to—
 (A)the Committee on Indian Affairs of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
							(c)Powers of the
		Committee
 (1)HearingsThe Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers appropriate to carry out this section.
						(2)Information
		from federal agencies
 (A)In generalThe Committee may secure directly from any Federal department or agency such information as the Committee considers necessary to carry out this section.
 (B)RequestOn request of the Chairperson of the Committee, the head of any Federal department or agency shall furnish information described in subparagraph (A) to the Committee.
							(3)Postal
 servicesThe Committee may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (4)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property.
						(d)Committee
		personnel matters
						(1)Compensation of
		members
 (A)Non-federal membersEach member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.
 (B)Federal membersEach member of the Committee who is an officer or employee of the Federal Government shall serve without compensation in addition to that received for services as an officer or employee of the Federal Government.
							(2)Travel
 expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.
						(3)Staff
							(A)In
		general
 (i)AppointmentThe Chairperson of the Committee may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Committee to perform the duties of the Committee.
 (ii)ConfirmationThe employment of an executive director shall be subject to confirmation by the Committee.
 (B)CompensationThe Chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
							(4)Detail of
 government employeesAny Federal Government employee may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
						(5)Procurement of
 temporary and intermittent servicesThe Chairperson of the Committee may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
						(e)Termination of
 the CommitteeThe Committee shall terminate 90 days after the date on which the Committee submits the report under subsection (b)(3).
 (f)FundingOf the amounts authorized to be expended from either Fund, $1,000,000 shall be made available from either Fund during fiscal year 2017 to carry out this section, to remain available until expended.
					212.Indian dam surveys
 (a)Tribal reportsThe Secretary shall request that, not less frequently than once every 180 days, each Indian tribe submit to the Secretary a report providing an inventory of the dams located on the land of the Indian tribe.
 (b)BIA reportsNot less frequently than once each year, the Secretary shall submit to Congress a report describing the condition of each dam under the partial or total jurisdiction of the Secretary.
					213.Flood plain management pilot program
 (a)EstablishmentThe Secretary shall establish, within the Bureau of Indian Affairs, a flood plain management pilot program (referred to in this section as the program) to provide, at the request of an Indian tribe, guidance to the Indian tribe relating to best practices for the mitigation and prevention of floods, including consultation with the Indian tribe on—
 (1)flood plain mapping; or (2)new construction planning.
 (b)TerminationThe program shall terminate on the date that is 4 years after the date of enactment of this Act. (c)FundingOf the amounts authorized to be expended from either Fund, $250,000 shall be made available from either Fund during each of fiscal years 2017, 2018, and 2019 to carry out this section, to remain available until expended.
 214.Tribal partnership programSection 203 of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended by striking subsections (b) through (d) and inserting the following:
					
						(b)Program
 (1)In generalIn coordination with the heads of other appropriate Federal agencies, the Secretary may provide, in accordance with this subsection, assistance to an Indian tribe with any activity relating to the feasibility, planning, design, or construction of a water resources development project that—
 (A)will substantially benefit an Indian tribe; and (B)is located—
 (i)primarily within Indian country (as defined in section 1151 of title 18, United States Code, and including land that is within the jurisdictional area of an Oklahoma Indian tribe, as determined by the Secretary of the Interior, and is recognized by the Secretary of the Interior as eligible for trust land status under part 151 of title 25, Code of Federal Regulations (or a successor regulation)); or
 (ii)in proximity to an Alaska Native village.
 (2)Authorized activitiesAn activity under paragraph (1) may address— (A)projects for flood damage reduction, environmental restoration and protection, and preservation of cultural and natural resources;
 (B)watershed assessments and planning activities; and (C)such other projects as the Secretary, in cooperation with Indian tribes and the heads of other appropriate Federal agencies, determines to be appropriate.
								(3)Detailed project reports
 (A)In generalOn request of an Indian tribe, the Secretary shall provide to the Indian tribe a report describing, in detail, the feasibility and planning of a water resources development project described in paragraph (1).
 (B)RecommendationA report under subparagraph (A) may, but shall not be required to, contain a recommendation on a specific water resources development project.
								(C)Funding
 (i)In generalSubject to clause (ii), the Secretary shall use funds made available to the Secretary to provide a report under subparagraph (A).
 (ii)LimitationThe Secretary may not use more than $100,000 for any 1 report under subparagraph (A). (4)Design and construction (A)In generalThe Secretary may provide assistance with the design and construction of a water resources development project described in paragraph (1) without specific authorization from Congress if the projected Federal share of the cost of the project is not more than $10,000,000.
 (B)Specific authorizationA law of Congress authorizing the Secretary to provide assistance with the design and construction of a specific water resources development project described in paragraph (1) shall be required if the projected Federal share of the cost of the project is more than $10,000,000.
 (5)Contracts and compactsThe Secretary may enter into a contract or compact with 1 or more Indian tribes to conduct any activity under paragraph (1).
							(c)Consultation and coordination with Secretary of the interior
 (1)In generalIn recognition of the unique role of the Secretary of the Interior concerning trust responsibilities with Indian tribes and in recognition of mutual trust responsibilities, the Secretary shall consult with the Secretary of the Interior concerning any activity conducted under subsection (b).
 (2)Integration of activitiesThe Secretary shall— (A)integrate civil works activities of the Department of the Army with activities of the Department of the Interior to avoid conflicts, duplications of effort, or unanticipated adverse effects on Indian tribes; and
 (B)consider the authorities and programs of the Department of the Interior and other Federal agencies in any recommendation concerning any activity conducted under subsection (b).
								(d)Cost-Sharing
							(1)Ability to pay
 (A)In generalAny cost-sharing agreement for any activity conducted under subsection (b) shall be subject to the ability of the non-Federal interest to pay.
								(B)Use of procedures
 (i)In generalThe ability of a non-Federal interest to pay shall be determined by the Secretary in accordance with procedures established by the Secretary.
 (ii)DeterminationNot later than 180 days after the date of enactment of the Water Resources Reform and Development Act of 2014 (Public Law 113–121), the Secretary shall issue guidance on the procedures described in clause (i).
 (2)CreditThe Secretary may credit toward the non-Federal share of the costs of any activity conducted under subsection (b) the cost of services, studies, supplies, or other in-kind contributions provided by the non-Federal interest an amount equal to not more than 100 percent of the cost-share requirement of the non-Federal interest if the Secretary determines that the services, studies, supplies, or other in-kind contributions will facilitate completion of the study.
 (3)Sovereign immunityThe Secretary shall not require an Indian tribe to waive the sovereign immunity of the Indian tribe as a condition to entering into a cost-sharing agreement under this subsection..
 215.Cost-sharing for Indian tribesSection 1156 of the Water Resources Development Act of 1986 (33 U.S.C. 2310) is amended— (1)in the section heading, by inserting and Indian tribes after Territories; and
 (2)in subsection (a)— (A)by striking projects in and inserting the following:
							
 projects— (1)in; 
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (2)for any Indian tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a))..
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Dam Repairs and Improvements for Tribes Act of 2016 or the DRIFT Act of 2016.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—INDIAN DAM SAFETY DEFERRED MAINTENANCE FUNDSSubtitle A—High-Hazard FundSec. 101. Establishment.Sec. 102. Deposits to Fund.Sec. 103. Expenditures from Fund.Sec. 104. Investments of amounts.Sec. 105. Transfers of amounts.Sec. 106. Termination.Subtitle B—Low-Hazard FundSec. 111. Establishment.Sec. 112. Deposits to Fund.Sec. 113. Expenditures from Fund.Sec. 114. Investments of amounts.Sec. 115. Transfers of amounts.Sec. 116. Termination.TITLE II—REPAIR, REPLACEMENT, AND MAINTENANCE OF CERTAIN INDIAN DAMSSubtitle A—Program EstablishmentSec. 201. Repair, replacement, and maintenance of certain Indian dams.Sec. 202. Eligible dams.Sec. 203. Requirements and conditions.Sec. 204. Tribal consultation and user input.Sec. 205. Allocation among dams.Subtitle B—ManagementSec. 211. Tribal Safety of Dams Committee.Sec. 212. Indian dam surveys.Sec. 213. Flood plain management pilot program.Sec. 214. Tribal Partnership Program.Sec. 215. Cost-sharing for Indian tribes. 2.DefinitionsIn this Act:
			(1)Dam
 (A)In generalThe term dam has the meaning given the term in section 2 of the National Dam Safety Program Act (33 U.S.C. 467).
 (B)InclusionsThe term dam includes any structure, facility, equipment, or vehicle used in connection with the operation of a dam.
 (2)FundThe term Fund means, as applicable—
 (A)the High-Hazard Indian Dam Safety Deferred Maintenance Fund established by section 101; or (B)the Low-Hazard Indian Dam Safety Deferred Maintenance Fund established by section 111.
 (3)High hazard potential damThe term high hazard potential dam means a dam assigned to the significant or high hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333).
			(4)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (5)Low hazard potential damThe term low hazard potential dam means a dam assigned to the low hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333).
 (6)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, in consultation with the Secretary of the Army.
			IIndian Dam Safety Deferred Maintenance Funds
			AHigh-Hazard Fund
 101.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the High-Hazard Indian Dam Safety Deferred Maintenance Fund, consisting of—
 (1)such amounts as are deposited in the Fund under section 102; and
 (2)any interest earned on investment of amounts in the Fund under section 104.
					102.Deposits to
		Fund
					(a)In
 generalFor each of fiscal years 2017 through 2037, the Secretary of the Treasury shall deposit in the Fund $22,750,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					(b)Availability of
 amountsAmounts deposited in the Fund under subsection (a) shall be used, subject to appropriation, to carry out this Act.
					103.Expenditures
		from Fund
					(a)In
 generalSubject to subsection (b), for each of fiscal years 2017 through 2037, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this Act, not more than the sum of—
 (1)$22,750,000; and (2)the amount of interest accrued in the Fund.
						(b)Additional
 expendituresThe Secretary may expend more than $22,750,000 for any fiscal year referred to in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years.
					104.Investments of amounts
 (a)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
					105.Transfers of amounts
 (a)In generalThe amounts required to be transferred to the Fund under this subtitle shall be transferred at least monthly from the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 106.TerminationOn September 30, 2037— (1)the Fund shall terminate; and
 (2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					BLow-Hazard Fund
 111.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Low-Hazard Indian Dam Safety Deferred Maintenance Fund, consisting of—
 (1)such amounts as are deposited in the Fund under section 112; and
 (2)any interest earned on investment of amounts in the Fund under section 114.
					112.Deposits to
		Fund
					(a)In
 generalFor each of fiscal years 2017 through 2037, the Secretary of the Treasury shall deposit in the Fund $10,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					(b)Availability of
 amountsAmounts deposited in the Fund under subsection (a) shall be used, subject to appropriation, to carry out this Act.
					113.Expenditures
		from Fund
					(a)In
 generalSubject to subsection (b), for each of fiscal years 2017 through 2037, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this Act, not more than the sum of—
 (1)$10,000,000; and (2)the amount of interest accrued in the Fund.
						(b)Additional
 expendituresThe Secretary may expend more than $10,000,000 for any fiscal year referred to in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years.
					114.Investments of amounts
 (a)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
					115.Transfers of amounts
 (a)In generalThe amounts required to be transferred to the Fund under this subtitle shall be transferred at least monthly from the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 116.TerminationOn September 30, 2037— (1)the Fund shall terminate; and
 (2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
					IIRepair,
		replacement, and maintenance of certain Indian dams
			AProgram establishment
				201.Repair,
		replacement, and maintenance of certain Indian dams
 (a)In generalThe Secretary shall establish a program to address the deferred maintenance needs of Indian dams that—
 (1)create flood risks or other risks to public or employee safety or natural or cultural resources; and
 (2)unduly impede the management and efficiency of Indian dams. (b)Funding (1)High-hazard fundConsistent with section 102, the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $22,750,000 of amounts in the High-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2037 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in section 202(a).
 (2)Low-hazard fundConsistent with section 112, the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $10,000,000 of amounts in the Low-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2037 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in section 202(b).
 (c)Compliance with dam safety policiesMaintenance, repair, and replacement activities for Indian dams under this Act shall be carried out in accordance with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
					202.Eligible
		dams
 (a)High hazard potential damsThe dams eligible for funding under section 201(b)(1) are Indian high hazard potential dams in the United States that—
 (1)are included in the safety of dams program established pursuant to the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and
 (2)(A)(i)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and
 (ii)are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)); or
 (B)have deferred maintenance documented by the Bureau of Indian Affairs. (b)Low hazard potential damsThe dams eligible for funding under section 201(b)(2) are Indian low hazard potential dams in the United States that, on the date of enactment of this Act—
 (1)are covered under the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and (2)(A)(i)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and
 (ii)are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)); or
 (B)have deferred maintenance documented by the Bureau of Indian Affairs. 203.Requirements and conditionsNot later than 120 days after the date of enactment of this Act and as a precondition to amounts being expended from the Fund to carry out this subtitle, the Secretary, in consultation with representatives of affected Indian tribes, shall develop and submit to Congress—
 (1)programmatic goals to carry out this subtitle that—
 (A)would enable the completion of repairing, replacing, improving, or performing maintenance on Indian dams as expeditiously as practicable, subject to the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);
 (B)facilitate or improve the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam; and
 (C)ensure that the results of government-to-government consultation required under section 204 be addressed; and
 (2)funding prioritization criteria to serve as a methodology for distributing funds under this subtitle that take into account—
 (A)the extent to which deferred maintenance of Indian dams poses a threat to—
 (i)public or employee safety or health; (ii)natural or cultural resources; or
 (iii)the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam;
 (B)the extent to which repairing, replacing, improving, or performing maintenance on an Indian dam will—
 (i)improve public or employee safety, health, or accessibility; (ii)assist in compliance with codes, standards, laws, or other requirements;
 (iii)address unmet needs; or (iv)assist in protecting natural or cultural resources;
 (C)the methodology of the rehabilitation priority index of the Secretary, as in effect on the date of enactment of this Act;
 (D)the potential economic benefits of the expenditures on job creation and general economic development in the affected tribal communities;
 (E)the ability of an Indian dam to address tribal, regional, and watershed level flood prevention needs;
 (F)the need to comply with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);
 (G)the ability of the water storage capacity of an Indian dam to be increased to prevent flooding in downstream tribal and nontribal communities; and
 (H)such other factors as the Secretary determines to be appropriate to prioritize the use of available funds that are, to the fullest extent practicable, consistent with tribal and user recommendations received pursuant to the consultation and input process under section 204.
						204.Tribal
		consultation and user input
 (a)In generalExcept as provided in subsection (b), before expending funds on an Indian dam pursuant to section 201 and not later than 60 days after the date of enactment of this Act, the Secretary shall—
 (1)consult with the Director of the Bureau of Indian Affairs on the expenditure of funds; (2)ensure that the Director of the Bureau of Indian Affairs advises the Indian tribe that has jurisdiction over the land on which a dam eligible to receive funding under section 202 is located on the expenditure of funds; and
 (3)solicit and consider the input, comments, and recommendations of the landowners served by the Indian dam.
 (b)EmergenciesIf the Secretary determines that an emergency circumstance exists with respect to an Indian dam, subsection (a) shall not apply with respect to that Indian dam.
					205.Allocation among dams
 (a)In generalSubject to subsection (b), to the maximum extent practicable, the Secretary shall ensure that, for each of fiscal years 2017 through 2037, each Indian dam eligible for funding under section 202 that has critical maintenance needs receives part of the funding under section 201 to address critical maintenance needs.
 (b)PriorityIn allocating amounts under section 201(b), in addition to considering the funding priorities described in section 203, the Secretary shall give priority to Indian dams eligible for funding under section 202 that serve—
 (1)more than 1 Indian tribe within an Indian reservation; or
 (2)highly populated Indian communities, as determined by the Secretary. (c)Cap on Funding (1)In generalSubject to paragraph (2), in allocating amounts under section 201(b), the Secretary shall allocate not more than $10,000,000 to any individual dam described in section 202 during any consecutive 3-year period.
 (2)ExceptionNotwithstanding the cap described in paragraph (1), if the full amount under section 201(b) cannot be fully allocated to eligible Indian dams because the costs of the remaining activities authorized in section 201(b) of an Indian dam would exceed the cap described in paragraph (1), the Secretary may allocate the remaining funds to eligible Indian dams in accordance with this subtitle.
						(d)Basis of
 fundingAny amounts made available under this section shall be nonreimbursable.
					(e)Applicability
 of ISDEAAThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall apply to activities carried out under this section.
					BManagement
				211.Tribal Safety of Dams Committee
					(a)Establishment of
		Committee
 (1)EstablishmentThe Secretary of the Interior shall establish within the Bureau of Indian Affairs the Tribal Safety of Dams Committee (referred to in this section as the Committee).
						(2)Membership
 (A)CompositionThe Committee shall be composed of 15 members, of whom—
 (i)11 shall be appointed by the Secretary of the Interior from among individuals who, to the maximum extent practicable, have knowledge and expertise in dam safety issues and flood prevention and mitigation, of whom not less than 1 shall be a member of an Indian tribe in each of the Bureau of Indian Affairs regions of—
 (I)the Northwest Region; (II)the Pacific Region;
 (III)the Western Region; (IV)the Navajo Region;
 (V)the Southwest Region; (VI)the Rocky Mountain Region;
 (VII)the Great Plans Region; and (VIII)the Midwest Region;
 (ii)2 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Indian Affairs who have knowledge and expertise in dam safety issues and flood prevention and mitigation;
 (iii)1 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Reclamation who have knowledge and expertise in dam safety issues and flood prevention and mitigation; and
 (iv)1 shall be appointed by the Secretary of the Army from among employees of the Corps of Engineers who have knowledge and expertise in dam safety issues and flood prevention and mitigation.
								(B)Nonvoting
 membersThe members of the Committee appointed under clauses (ii) and (iii) of subparagraph (A) shall be nonvoting members.
 (C)DateThe appointments of the members of the Committee shall be made as soon as practicable after the date of enactment of this Act.
							(3)Period of
 appointmentMembers shall be appointed for the life of the Committee.
 (4)VacanciesAny vacancy in the Committee shall not affect the powers of the Committee, but shall be filled in the same manner as the original appointment.
						(5)Initial
 meetingNot later than 30 days after the date on which all members of the Committee have been appointed, the Committee shall hold the first meeting.
 (6)MeetingsThe Committee shall meet at the call of the Chairperson.
 (7)QuorumA majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings.
						(8)Chairperson and
 Vice ChairpersonThe Committee shall select a Chairperson and Vice Chairperson from among the members.
						(b)Duties of the
		Committee
 (1)StudyThe Committee shall conduct a thorough study of all matters relating to the modernization of the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
 (2)RecommendationsThe Committee shall develop recommendations for legislation to improve the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
 (3)ReportNot later than 1 year after the date on which the Committee holds the first meeting, the Committee shall submit a report containing a detailed statement of the findings and conclusions of the Committee, together with recommendations for legislation that the Committee considers appropriate, to—
 (A)the Committee on Indian Affairs of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
							(c)Powers of the
		Committee
 (1)HearingsThe Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers appropriate to carry out this section.
						(2)Information
		from federal agencies
 (A)In generalThe Committee may secure directly from any Federal department or agency such information as the Committee considers necessary to carry out this section.
 (B)RequestOn request of the Chairperson of the Committee, the head of any Federal department or agency shall furnish information described in subparagraph (A) to the Committee.
							(3)Postal
 servicesThe Committee may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (4)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property.
						(d)Committee
		personnel matters
						(1)Compensation of
		members
 (A)Non-federal membersEach member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.
 (B)Federal membersEach member of the Committee who is an officer or employee of the Federal Government shall serve without compensation in addition to that received for services as an officer or employee of the Federal Government.
							(2)Travel
 expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.
						(3)Staff
							(A)In
		general
 (i)AppointmentThe Chairperson of the Committee may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Committee to perform the duties of the Committee.
 (ii)ConfirmationThe employment of an executive director shall be subject to confirmation by the Committee.
 (B)CompensationThe Chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
							(4)Detail of
 government employeesAny Federal Government employee may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
						(5)Procurement of
 temporary and intermittent servicesThe Chairperson of the Committee may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
						(e)Termination of
 the CommitteeThe Committee shall terminate 90 days after the date on which the Committee submits the report under subsection (b)(3).
 (f)FundingOf the amounts authorized to be expended from either Fund, $1,000,000 shall be made available from either Fund during fiscal year 2017 to carry out this section, to remain available until expended.
					212.Indian dam surveys
 (a)Tribal reportsThe Secretary shall request that, not less frequently than once every 180 days, each Indian tribe submit to the Secretary a report providing an inventory of the dams located on the land of the Indian tribe.
 (b)BIA reportsNot less frequently than once each year, the Secretary shall submit to Congress a report describing the condition of each dam under the partial or total jurisdiction of the Secretary.
					213.Flood plain management pilot program
 (a)EstablishmentThe Secretary shall establish, within the Bureau of Indian Affairs, a flood plain management pilot program (referred to in this section as the program) to provide, at the request of an Indian tribe, guidance to the Indian tribe relating to best practices for the mitigation and prevention of floods, including consultation with the Indian tribe on—
 (1)flood plain mapping; or (2)new construction planning.
 (b)TerminationThe program shall terminate on the date that is 4 years after the date of enactment of this Act. (c)FundingOf the amounts authorized to be expended from either Fund, $250,000 shall be made available from either Fund during each of fiscal years 2017, 2018, and 2019 to carry out this section, to remain available until expended.
 214.Tribal partnership programSection 203 of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended by striking subsections (b) through (d) and inserting the following:
					
						(b)Program
 (1)In generalIn coordination with the heads of other appropriate Federal agencies, the Secretary may provide, in accordance with this subsection, assistance to an Indian tribe with any activity relating to the feasibility, planning, design, or construction of a water resources development project that—
 (A)will substantially benefit an Indian tribe; and (B)is located—
 (i)primarily within Indian country (as defined in section 1151 of title 18, United States Code, and including land that is within the jurisdictional area of an Oklahoma Indian tribe, as determined by the Secretary of the Interior, and is recognized by the Secretary of the Interior as eligible for trust land status under part 151 of title 25, Code of Federal Regulations (or a successor regulation)); or
 (ii)in proximity to an Alaska Native village.
 (2)Authorized activitiesAn activity under paragraph (1) may address— (A)projects for flood damage reduction, environmental restoration and protection, and preservation of cultural and natural resources;
 (B)watershed assessments and planning activities; and (C)such other projects as the Secretary, in cooperation with Indian tribes and the heads of other appropriate Federal agencies, determines to be appropriate.
								(3)Detailed project reports
 (A)In generalOn request of an Indian tribe, the Secretary shall provide to the Indian tribe a report describing, in detail, the feasibility and planning of a water resources development project described in paragraph (1).
 (B)RecommendationA report under subparagraph (A) may, but shall not be required to, contain a recommendation on a specific water resources development project.
								(C)Funding
 (i)In generalSubject to clause (ii), the Secretary shall use funds made available to the Secretary to provide a report under subparagraph (A).
 (ii)LimitationThe Secretary may not use more than $100,000 for any 1 report under subparagraph (A). (4)Design and construction (A)In generalThe Secretary may provide assistance with the design and construction of a water resources development project described in paragraph (1) without specific authorization from Congress if the projected Federal share of the cost of the project is not more than $10,000,000.
 (B)Specific authorizationA law of Congress authorizing the Secretary to provide assistance with the design and construction of a specific water resources development project described in paragraph (1) shall be required if the projected Federal share of the cost of the project is more than $10,000,000.
 (5)Contracts and compactsThe Secretary may enter into a contract or compact with 1 or more Indian tribes to conduct any activity under paragraph (1).
							(c)Consultation and coordination with Secretary of the interior
 (1)In generalIn recognition of the unique role of the Secretary of the Interior concerning trust responsibilities with Indian tribes and in recognition of mutual trust responsibilities, the Secretary shall consult with the Secretary of the Interior concerning any activity conducted under subsection (b).
 (2)Integration of activitiesThe Secretary shall— (A)integrate civil works activities of the Department of the Army with activities of the Department of the Interior to avoid conflicts, duplications of effort, or unanticipated adverse effects on Indian tribes; and
 (B)consider the authorities and programs of the Department of the Interior and other Federal agencies in any recommendation concerning any activity conducted under subsection (b).
								(d)Cost-Sharing
							(1)Ability to pay
 (A)In generalAny cost-sharing agreement for any activity conducted under subsection (b) shall be subject to the ability of the non-Federal interest to pay.
								(B)Use of procedures
 (i)In generalThe ability of a non-Federal interest to pay shall be determined by the Secretary in accordance with procedures established by the Secretary.
 (ii)DeterminationNot later than 180 days after the date of enactment of the Water Resources Reform and Development Act of 2014 (Public Law 113–121), the Secretary shall issue guidance on the procedures described in clause (i).
 (2)CreditThe Secretary may credit toward the non-Federal share of the costs of any activity conducted under subsection (b) the cost of services, studies, supplies, or other in-kind contributions provided by the non-Federal interest an amount equal to not more than 100 percent of the cost-share requirement of the non-Federal interest if the Secretary determines that the services, studies, supplies, or other in-kind contributions will facilitate completion of the study.
 (3)Sovereign immunityThe Secretary shall not require an Indian tribe to waive the sovereign immunity of the Indian tribe as a condition to entering into a cost-sharing agreement under this subsection..
 215.Cost-sharing for Indian tribesSection 1156 of the Water Resources Development Act of 1986 (33 U.S.C. 2310) is amended— (1)in the section heading, by inserting and Indian tribes after Territories; and
 (2)in subsection (a)— (A)by striking projects in and inserting the following:
							
 projects— (1)in; 
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (2)for any Indian tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a))..November 17, 2016Reported with an amendment